Citation Nr: 0623204	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-27 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of metatarsal fractures of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas, which denied the veteran's claim 
seeking entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of metatarsal fractures of the left foot.  

The veteran's claim was remanded in May 2005.  

The veteran was afforded a hearing before a Veterans Law 
Judge in March 2005.  However, that judge is no longer 
employed by the Board.  Accordingly, the Board wrote the 
veteran a letter in March 2006 asking if he wished to have a 
hearing before another Veterans Law Judge, but the veteran 
responded that he did not want an additional hearing.  

The veteran's claim is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



REMAND

The veteran's claim was remanded in May 2005 in order to 
obtain copies of all treatment records of the veteran's from 
the Hays Medical Center from April 2005 as well as to obtain 
the records from the VA Hospital and VA Nursing Home Care 
Unit in Wichita, Kansas, for the period from April 2002 to 
June 2002.  

The remand noted that, in an opinion dated in January 2003, a 
VA physician had referred to records from the Hays Medical 
Center, but that they were not in the claims folder.  The 
physician cited to records from "Hayes" Medical Center 
between April 12, 2002, and April 17, 2002, including 
physical therapy records.  However, the Board observes that 
these records have still not been associated with the claims 
file.  The fact that the VA physician had seen the records 
from Hays Medical Center increases the likelihood that the 
Hays Medical Center is a VA facility.  (The Board notes that 
a VA "facilities locator" on the internet shows that there 
is a "Hays Clinic" in Hays, Kansas, that is a VA community 
based outpatient clinic (CBOC), whose parent facility is the 
Robert J. Dole VA Medical Center (VAMC) in Wichita).  Even if 
the Hays Medical Center referred to by the physician in 
January 2003 is not a VA facility, the Board notes that in 
September 2002, the veteran completed an authorization form 
to obtain treatment records from the Hays Medical Center.  

The January 2003 VA opinion also cited to numerous records 
from the VA Medical Center in Wichita and the Nursing Home 
Care Unit beginning on April 17, 2002, but these records were 
obtained after the May 2005 Board remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore pursuant to 
Stegall, the veteran's claim must be remanded so that the 
veteran's treatment records from the Hays Medical Center 
between April 12, 2002, and April 17, 2002, can be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain 
copies of all treatment records 
(including nurse's notes) of the 
veteran's from the Hays Medical Center 
from April 2002.  

2.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
of compensation under 38 U.S.C.A. § 1151 
for residuals of metatarsal fractures of 
the left foot.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations and allowed an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



